 Case 2:13-cr-00787-SDW Document 152 Filed 02/18/21 Page 1 of 4 PageID: 901




 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                  MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                         50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                             NEWARK, NJ 07101
                                                                               973-645-5903

                                        February 18, 2021

Karina D. Fuentes, Esq.
Office of the Federal Public Defender
1002 Broad Street
Newark, New Jersey 07102
Counsel for Defendant

David Malagold, Esq.
Office of the United States Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Counsel for Plaintiff


             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     United States v. Laquan Reed
               Criminal Action No. 13-787-03 (SDW)

Counsel:

       Before this Court are Defendant Laquan Reed’s (“Defendant”) Motions for Compassionate
Release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). (D.E 140, 143.) This Court having
considered the parties’ submissions, and for the reasons discussed below, denies Defendant’s
motions.

DISCUSSION
                                                  A.
        Although a district court generally has limited authority to modify a federally-imposed
sentence once it commences, see United States v. Epstein, No. 14-287, 2020 WL 1808616, at *2
(D.N.J. Apr. 9, 2020); Dillon v. United States, 560 U.S. 817, 825 (2010), the recently-enacted First
Step Act (“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts to grant compassionate
release where there exist “extraordinary and compelling reasons” to reduce a sentence. The statute
provides, in relevant part, that:
       (A) [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
    Case 2:13-cr-00787-SDW Document 152 Filed 02/18/21 Page 2 of 4 PageID: 902




           rights to appeal a failure of the Bureau of Prisons to bring a motion on the
           defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
           warden of the defendant’s facility, whichever is earlier, may reduce the term of
           imprisonment (and may impose a term of probation or supervised release with or
           without conditions that does not exceed the unserved portion of the original term
           of imprisonment), after considering the factors set forth in section 3553(a) to the
           extent that they are applicable, if it finds that—
           (i) extraordinary and compelling reasons warrant such a reduction . . . and that
           such a reduction is consistent with applicable policy statements issued by the
           Sentencing Commission . . . .

18 U.S.C. § 3582(c). As such, under the FSA, “a defendant seeking a reduction in his term of
imprisonment bears the burden of establishing both that he has satisfied (1) the procedural
prerequisites for judicial review, and (2) that compelling and extraordinary reasons exist to justify
compassionate release.” Epstein, 2020 WL 1808616, at *2. First, “a defendant seeking a reduced
sentence must ask the [Bureau of Prisons (“BOP”)] to do so on his or her behalf,” and either “wait
thirty days for the BOP to respond” or “exhaust all available administrative appeals after receiving
an adverse decision.” United States v. McDonald, Crim. No. 09-556, 2020 WL 3638280, at *3
(D.N.J. July 2, 2020) (citing United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). Then, a
court may reduce an inmate’s sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) “if the court finds
that (1) extraordinary and compelling reasons warrant a reduction, (2) the reduction would be
consistent with applicable policy statements issued by the Sentencing Commission,1 and (3) the
applicable sentencing factors under § 3553(a) warrant a reduction.” United States v. Sparrow,
Crim. No. 18-653, 2020 WL 4364328, at *2 (D.N.J. July 30, 2020) (citation omitted).
                                                          B.
        On March 30, 2017, Defendant pled guilty to racketeering conspiracy consisting of murder
conspiracy and attempted murder, in violation of N.J.S.A. §§ 2C:5-1 and 2C:2-6, and conspiracy
to distribute one kilogram or more of heroin, in violation of 21 U.S.C. § 846. (D.E. 82.) On
September 25, 2017, this Court sentenced Defendant to 264 months of imprisonment and five years
of supervised release with special conditions. (D.E. 107.) Defendant is currently serving his
sentence at the United States Penitentiary, Victorville (“Victorville USP”) in California. (D.E.
143-1.)

       On May 5, 2020, Defendant filed a pro se letter with this Court requesting relief under the
FSA and the appointment of counsel. (D.E. 134.) 2 Defendant’s newly assigned counsel wrote to
the warden of Victorville USP on October 21, 2020, requesting compassionate release to home
confinement under the FSA. (D.E. 143-1 at 1.) The warden presumably denied that request on
November 2, 2020. (See D.E. 143-2.)

1
  The Sentencing Commission’s relevant policy statement identifies medical conditions that meet the “extraordinary
and compelling” requirement as those where the defendant is (i) suffering from a terminal illness, or (ii) suffering
from a serious physical or medical condition, serious functional or cognitive impairment, or deteriorating physical or
mental health because of the aging process, “that substantially diminishes the ability of the defendant to provide self-
care within the environment of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.
§ 1B1.13, cmt. n.1(A).
2
    The request was dated April 20, 2020. (D.E. 134.)



                                                           2
    Case 2:13-cr-00787-SDW Document 152 Filed 02/18/21 Page 3 of 4 PageID: 903




        Defendant filed a pro se motion for compassionate release on November 13, 2020. (D.E.
140.) Defendant subsequently tested positive for COVID-19 in early December, and he recovered
well by December 27, 2020. (See D.E. 144, D.E. 150 at 18.) Defendant’s counsel filed a
supplemental motion on December 30, 2020, requesting that the remainder of his sentence be
modified to supervised release and/or home confinement because Defendant’s “chronic asthma,
primary hypertension[,] and mental health issues” may cause severe effects from COVID-19.
(D.E. 143 at 1–2.) On January 4, 2021, Defendant’s counsel filed a supplemental letter brief,
arguing that Defendant’s positive COVID-19 test result does not render Defendant’s motion moot
because (1) Defendant may become reinfected, (2) Defendant may suffer long-term health
consequences, and (3) Victorville USP’s high infection rate places Defendant at continued risk of
reinfection. (D.E. 144.) The Government filed a brief in opposition on January 27, 2021. (D.E.
150.)

                                                        C.
        As more than 30 days have passed since Defendant’s October 21, 2020, request to the
warden for compassionate release, his motions are ripe for review on the merits. See 18 U.S.C.
§ 3582(c). In support of his motions, Defendant contends that he is at higher risk of serious illness
from COVID-19 because of his asthma, hypertension, and mental health issues. (D.E. 143 at 2.)
The Centers for Disease Control and Prevention (CDC) presently distinguish between medical
conditions that place people at an increased risk of severe illness from COVID-19, and medical
conditions that “might” place people at an increased risk. See CDC, People with Certain Medical
Conditions (last updated Feb. 3, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html. Adults with asthma and hypertension “might
be at an increased risk of severe illness” from COVID-19. Id. Adults with mental health issues
are not included in either category. Id.

        This Court is sympathetic to Defendant’s medical concerns regarding possible
complications caused by COVID-19, but it will not grant his application because he has not
established that “compelling and extraordinary reasons” justify his release. See Epstein, 2020 WL
1808616, at *2. Defendant has already been infected with and recovered from COVID-19 without
suffering severe illness. (See D.E. 150 at 17–18.) Furthermore, Defendant is being adequately
treated with medication for his asthma and hypertension. (See id. at 24.) Defendant’s concern
regarding possible reinfection is understandable, but the recent development of COVID-19
vaccines and the latest infection rate at the Victorville USP show signs of improvement.
Victorville USP has 18 confirmed active cases as of February 16, 2021, 3 and the BOP has begun
to administer the COVID-19 vaccine to its staff and inmates. (See D.E. 150 at 10.)

        Furthermore, multiple courts in this District have denied compassionate release to inmates
suffering from asthma and/or hypertension, despite the risk of COVID-19. See, e.g., United States
v. Scalea, Crim. No. 18-620, 2021 WL 395874, at *5–6 (D.N.J. Feb. 4, 2021) (finding that
defendant’s asthma and hypertension were not “extraordinary and compelling reasons . . . to
warrant a sentence reduction”); United States v Suiter, Crim. No. 18-147, 2021 WL 84132, at *1
(D.N.J. Jan. 11, 2021) (denying defendant’s motion for compassionate release despite his asthma);

3
    See Federal Bureau of Prisons, COVID-19 Update (last updated Feb. 16, 2021), www.bop.gov/coronavirus/.



                                                         3
    Case 2:13-cr-00787-SDW Document 152 Filed 02/18/21 Page 4 of 4 PageID: 904




United States v. Ogunremi, Crim. No. 18-586, 2021 WL 82255, at *8 (D.N.J. Jan. 8, 2021) (noting
that defendant’s asthma, hypertension, and other mental and physical health issues are “unlikely
to establish the ‘compelling and extraordinary reasons’ necessary to justify early release”); United
States v. Williams, Crim. No. 17-0379, 2021 WL 37536, at *1, *5 (D.N.J. Jan. 4, 2021) (denying
compassionate release where defendant suffered from various mental and physical health
conditions because the conditions did not “appear[] on the CDC’s published lists as either certainly
or potentially placing [defendant] at an increased risk of severe illness from COVID-19”).

        Even if this Court were to find that Defendant’s health conditions constituted an
extraordinary and compelling reason for release, it would still deny his motions because the
applicable sentencing factors under 18 U.S.C. § 3553(a) weigh against his early release. 4 See
United States v. Horvath, Crim. No. 15-400, 2020 WL 7074379, at *1, *3–4 (D.N.J. Dec. 3, 2020)
(concluding that, while defendant’s hypertension, chronic asthma, and other health issues
constituted an “extraordinary and compelling” reason for release, the sentencing factors weighed
against compassionate release). Defendant has a lengthy criminal history, and he has earned both
criminal convictions and BOP disciplinary sanctions for his conduct while incarcerated. (See D.E.
150 at 27.) In fact, he attempted murder while he was on probation. (See id.) Defendant has
served only a small portion of his sentence, and modifying his sentence to supervised release or
home confinement, when he is unable to comply with supervision while in custody, would fail to
“reflect the seriousness of the offense,” “promote respect for the law,” or “provide just punishment
for the offense.” See 18 U.S.C. § 3553(a)(2)(A). Considering the gravity of his crimes, such a
sentence modification would also fail to protect the public or provide adequate deterrence. See 18
U.S.C. § 3553(a)(2)(B)–(C). This Court will therefore leave its original sentence intact.

CONCLUSION

      For the foregoing reasons, Defendant’s Motions for Compassionate Release are DENIED.
An appropriate order follows.
                                                              ___/s/ Susan D. Wigenton_____
                                                              SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties




4
 Furthermore, this Court considered Defendant’s asthma and mental health conditions, as disclosed in his presentence
report, when it imposed its original sentence.



                                                         4
